Citation Nr: 1807646	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  The Veteran died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   It was previously remanded by the Board in February 2016.  

The issue of entitlement to accrued benefits was raised by the appellant in her initial 2006 application for death benefits, but was never adjudicated by the Agency of Original Jurisdiction (AOJ).  As noted by the Board in February 2016, the RO acknowledged in an April 20, 2009 letter to the appellant that the issue would be addressed by the RO in the first instance.  Such action has not yet occurred.  As described further below, this inaction delays the instant appeal.  In any event, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A claim for death pension, compensation, or dependency and indemnity compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b)(1), 3.1000(c) (2017).  Further, a Board remand confers on the Veteran the right to compliance with the remand orders, as a matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  Judicial review has been frustrated due to a lack of compliance with the February 2016 Board remand.  

In a February 2007 rating decision, the RO did not address the issue of entitlement to accrued benefits.  In an April 2009 letter to the appellant, the RO acknowledged that that issue had not been addressed, and informed her that the claim was to be forwarded to the appropriate personnel for the completion of that claim.  To date, that claim has yet to be adjudicated in the first instance, and the Board previously referred it to the AOJ for initial adjudication in a February 2016 remand.  

The accrued benefits service connection claim is again being referred to the RO for adjudication, and development on that claim could affect the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death as the issues concern overlapping contentions and disabilities.  The Board again finds that the cause of death claim is inextricably intertwined with the pending accrued benefits claim.  Thus, a decision on the cause of death claim will be deferred pending adjudication of the accrued benefits service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred issue of entitlement to service connection for hepatitis C for the purposes of accrued benefits.  Appropriate notice of the determination and of the appellant's procedural rights should be provided.  The appellant and her representative should be notified that additional action (e.g., notice of disagreement, statement of the case, and substantive appeal) is required for appellate review of any adverse decision.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



